            Case 1:19-cv-03283-DLC Document 8 Filed 04/15/19 Page 1 of 2



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     TRANSPERFECT GLOBAL, INC.,
                                                              Case No. 19-cv-03283
                             Plaintiff,
                                                              NOTICE OF APPEARANCE
                           -vs-

     LIONBRIDGE TECHNOLOGIES, INC., and H.I.G.
     MIDDLE MARKET, LLC,

                             Defendants.



         PLEASE TAKE NOTICE that appearance is hereby entered for Martin P. Russo of

Kruzhkov Russo PLLC as co-counsel of record for Plaintiff.

         Any and all future correspondence, pleadings or other documents, including any electronic

filings, related to this case should also be forwarded to:


                                          Martin P. Russo, Esq.
                                          Kruzhkov Russo PLLC
                                          350 Fifth Avenue, Suite 7230
                                          New York, New York 10118
                                          Tel: (212) 363-2000
                                          Email: Martin@kruzhkovrusso.com


Dated: New York, New York
       April 12, 2019


//

//

//

//




                                                  1
GSB:10161125.1
            Case 1:19-cv-03283-DLC Document 8 Filed 04/15/19 Page 2 of 2



                                       Respectfully submitted,

                                       KRUZHKOV RUSSO PLLC
                                       By: s/ Martin P. Russo
                                               Martin P. Russo
                                       350 Fifth Avenue, Suite 7230
                                       New York, New York 10118
                                       Tel: (212) 363-2000
                                       Fax: (347) 507-2378


                                       GARVEY SCHUBERT BARER, P.C.
                                       By: Andrew J. Goodman, Esq.
                                       100 Wall Street, 20th Floor
                                       New York, New York 10005
                                       Tel: (212) 965-4534
                                       Fax: (212) 334-1278

                                       Attorneys for Plaintiff TransPerfect Global, Inc.




                                          2
GSB:10161125.1
